Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-14 and 21-26 are pending and examined herein. 

Response to Arguments
Applicant’s arguments, in response to the information request, have been fully considered and are persuasive. The 102 rejection of claim 9 as being anticipated by AAPA has been withdrawn. 
Applicant’s arguments, in view of the amendments, with respect to the 35 USC 112 rejections have been fully considered and are persuasive. However, upon further consideration, the amendments introduce new grounds of rejection under 35 USC 112. 
Applicant’s arguments with respect to the 35 USC rejections have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 3 is objected to because of the following informalities: “to join to cold leg” should be changed to “to join to the cold leg”.  Appropriate correction is required.
Claim 3 and 12 are objected to because of the following informalities: “opposite of the hot leg in of the coolant loop” should be changed to “opposite of the hot leg of the coolant loop.” Appropriate correction is required.
Claim 4 is objected to because of the following informalities: “the first mode” and “the second mode” should be changed to “a first mode” and “a second mode.” Appropriate correction is required. 
Claim 8 is objected to because of the following informalities: “the cold trap” should be changed to “the purifier.” Appropriate correction is required. 
Claim 25 is objected to because of the following informalities: “steam generator.,” should be changed to “steam generator”. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4-6, 12 and 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 12 recite the limitation “cold leg of the coolant loop opposite of the hot leg” which renders the claim indefinite. The recitation of the term “opposite” is unclear as there is no recited relationship among the hot leg and cold leg of the coolant loop. As such, it is unclear what opposite is in respect to. 
Claim 24 recites “configured to join opposite sides of the coolant loop” which renders the claim indefinite. The recitation of opposite is unclear as there is no recited relationship between the coolant loop on different sides of the steam generator and the nuclear reactor. As such, it is unclear what opposite is in respect to. 
Claim 25 recites the limitation “the entrance.” There is insufficient antecedent basis for this limitation in the claim. 
Claim 25 recites the limitation “wherein the cooler system connects to the cold leg in the second mode and only the hot leg in the first mode” which renders the claim indefinite. It is unclear how the cooler is connected to the second leg and only the hot leg in the first mode. Claim 9 only recites the cooler is configured to remove heat in a first and second mode and does not positively recite any structure such that the cooler is only connected to the hot leg in the first mode. 
Claim 26 recites the limitation “the second mode.” There is insufficient antecedent basis for this limitation in the claim. 
Claim 26 further recites the limitation “wherein the second connection is configured to open when the cooler system is in the second mode” which renders the claim indefinite. The claim does not positively recite any structure such that the second connection is configured to open when the cooler system is in the second mode. The second connection is an inlet. An inlet is an opening for a fluid intake and it is therefore unclear how it is configured to open. 
Any claim not specifically addressed above is also rejected as being dependent on a rejected claim.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7-8 and 24 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Colburn US 4587083. 
Regarding claim 1, Colburn discloses a purifier and heat sink system for a coolant loop (Fig. 3) having, a hot leg carrying a fluid coolant from a nuclear reactor to a steam generator extracting heat for electricity generation from the fluid coolant, and a cold leg carrying the fluid coolant from the steam generator to the nuclear reactor (col 2 ln 55 – col 3 ln 12), the system comprising: an inlet (“from the reactor”) configured to connect to the hot leg (11); a first outlet (between 46/11) configured to connect to the hot leg (11); a second outlet (11a above 16) configured to connect to the cold leg (“to reactor”; col 2 ln 61-65); a cooler system (51,12,15) configured to remove heat from the fluid coolant flowing from the inlet (col 3 ln 15-16); and a purifier (50) configured to remove impurities (col 5 ln 27-30) from the fluid coolant exiting the cooler system (see Fig. 3), wherein the purifier is in a series flow with the first outlet (see Fig. 3; coolant from 50 flows through connection between 11 and 46) and in a parallel flow with the second outlet (see Fig. 3; flow from 52 can either go through second outlet through 11a or through 50 to first outlet via 41). The examiner notes the cold leg is indirectly connected to the hot leg by virtue of the reactor coolant loop being a continuous circuit, so even though the system is “preferably in the cold leg” the inlet and first outlet are still configured to connect to the hot leg. 
Alternately, it would have been obvious to rearrange the inlet and first outlet to connect to the hot leg. Such a modification would have provided the predictable purpose of preventing containments in the coolant from reaching the usual heat exchanger. 
Regarding claim 2, Colburn discloses all the elements of the parent claim and further discloses at least one valve (45, 46) configured to close all flow to the purifier and the first outlet (see Fig. 3; closing of valves 45, 46 would stop all flow to 50 and outlet between 46/11). 
Regarding claim 3, Colburn discloses all the elements of the parent claim and further discloses wherein the second outlet (11a) is positioned to join to the cold leg of the coolant loop opposite of the hot leg of the coolant loop (cold leg to reactor and hot leg from reactor are on opposite sides of the heat exchanger). The examiners notes that the claim does not require direct connection of the hot leg and the cold leg. 
Regarding claim 7, Colburn discloses all the elements of the parent claim and further discloses a heat exchanger (52) in series flow with the purifier connected between the inlet and the first outlet (see Fig. 1) so as to decrease the temperature of the fluid coolant flowing from the inlet into the heat exchanger (col 5 ln 65-67) and increase the temperature of the fluid coolant flowing from the heat exchanger into the first outlet (col 6 ln 1-6). 
Regarding claim 8, Colburn discloses all the elements of the parent claim and further discloses at least one valve (16) configured to allow flow of the fluid coolant to the second outlet (if 16 is closed, flow through second outlet is stopped). 
Regarding claim 24, Colburn discloses all the elements of the parent claim and further discloses wherein the inlet and second outlet are configured to join opposite sides of the coolant loop on different sides of the steam generator and the nuclear reactor (cold leg to reactor and hot leg from reactor are on opposite sides of the heat exchanger). The examiners notes that the claim does not require direct connection of the hot leg and the cold leg.
Claims 4, 9-12 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Colburn US 4587083 in view of Loewen et al. US 20170025194. 
Regarding claim 4, Colburn discloses all the elements of the parent claim. Colburn does not disclose wherein the cooler system is configured to sink approximately .5 megawatts from the fluid coolant in a first mode and 5 megawatts or more from the fluid coolant in a second mode.
Loewen, however, teaches a system for cooling a nuclear reactor ([0002]) comprising a cooler (Fig. 2: 110) wherein the cooler is configured to remove heat from the fluid coolant in a first mode ([0024] “normal operation”) and a second mode ([0024] “decay heat removal during normal and emergency shutdown”) and configured to sink more thermal power from the fluid coolant in the second mode ([0024] “the safety system increases the air flow rate… to increase heat transfer (heat removal) during decay heat removal”). It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the cooler of Colburn with the cooler of Loewen for the predictable advantage of a decreasing the normal shutdown time, thereby allowing for more rapid refueling and service events and improving the overall safety due to the relatively efficient rejection of heat by the system, particularly in emergency situations without backup emergency power ([0024]).
Loewen further teaches the relationship between the air flow rate and the heat removal that as air flow rate increases the heat removal increases ([0024]). Moreover, it is known in the art that many operating nuclear reactors are capable of producing up to about 100 MW thermal energy. The skilled artisan, based on Loewen’s teachings, would have been aware that providing a desired air flow rate would provide the predictable advantage of increasing or decreasing the heat removal based on known power requirements of the reactor. Moreover, through routine experimentation, a skilled artisan would have been able to optimize the flow rate to be configured to sink approximately .5 megawatts in a first mode and 5 megawatts in a second mode. 
Regarding claim 9, Colburn discloses a purifier and heat sink system for a coolant loop carrying a fluid coolant for a nuclear reactor (Fig. 3) the system comprising: an inlet (“from the reactor”) configured to join with the coolant loop(11); a first outlet (between 46/11) configured to connect to the hot leg (11); an outlet (11a above 16) configured to join with the coolant loop (“to reactor”; col 2 ln 61-65); a cooler system (51,12,15) configured to remove heat from the fluid coolant flowing through the system (col 3 ln 15-16); and a purifier (50) configured to remove impurities (col 5 ln 27-30) from the fluid coolant exiting the cooler system (see Fig. 3). 
Colburn does not disclose wherein the cooler system is configured to sink approximately .5 megawatts from the fluid coolant in a first mode and 5 megawatts or more from the fluid coolant in a second mode.
Loewen, however, teaches a system for cooling a nuclear reactor ([0002]) comprising a cooler (Fig. 2: 110) wherein the cooler is configured to remove heat from the fluid coolant in a first mode ([0024] “normal operation”) and a second mode ([0024] “decay heat removal during normal and emergency shutdown”) and configured to sink more thermal power from the fluid coolant in the second mode ([0024] “the safety system increases the air flow rate… to increase heat transfer (heat removal) during decay heat removal”). It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the cooler of Colburn with the cooler of Loewen for the predictable advantage of a decreasing the normal shutdown time, thereby allowing for more rapid refueling and service events and improving the overall safety due to the relatively efficient rejection of heat by the system, particularly in emergency situations without backup emergency power ([0024]).
Loewen further teaches the relationship between the air flow rate and the heat removal that as air flow rate increases the heat removal increases ([0024]). Moreover, it is known in the art that many operating nuclear reactors are capable of producing up to about 100 MW thermal energy. The skilled artisan, based on Loewen’s teachings, would have been aware that providing a desired air flow rate would provide the predictable advantage of increasing or decreasing the heat removal based on known power requirements of the reactor. Moreover, through routine experimentation, a skilled artisan would have been able to optimize the flow rate to be configured to sink approximately .5 megawatts in a first mode and 5 megawatts in a second mode. 
Regarding claim 10, the above-described combination teaches all the elements of the parent claim. Colburn further discloses at least one valve (45, 46) moveable to prevent all flow of the fluid coolant to the purifier (closing of valves 45, 46 would stop all flow to 50 and outlet between 46/11) when the cooler system is operating in the second mode (the valves are always configured to prevent flow and therefore have sufficient structure such that they are capable of preventing the flow when the cooler is operating in the second mode). 
Regarding claim 11, the above-described combination teaches all the elements of the parent claim. Colburn further discloses wherein the outlet includes a first outlet (connection between 11 and 46) and a second outlet (11a), and wherein the purifier is in a series flow with the first outlet (coolant from 50 flows through connection between 11 and 46) and in a parallel flow with the second outlet (flow through 50 and through the 11a extend in the same direction).
Regarding claim 12, the above-described combination teaches all the elements of the parent claim. Colburn further discloses wherein the inlet (“from reactor”) and the first outlet (connection between 46 and 11) are positioned to join a same first leg of the coolant loop (11), and wherein the second outlet (11a) is positioned to join an second leg of the coolant loop opposite of the first leg in the coolant loop (cold leg to reactor and hot leg from reactor are on opposite sides of the heat exchanger).The examiners notes that the claim does not require direct connection of the hot leg and the cold leg.
Regarding claim 25, the above-described combination teaches all the elements of the parent claim. Colburn discloses the coolant loop (see Fig. 3), the steam generator (col 2 ln 55- col 3 ln 12) and the nuclear reactor (from/to the reactor), wherein a cold leg of the coolant loop connects to the entrance to the nuclear reactor (“to reactor) and an exit of the steam generator (col 2 ln 55 – col 3 ln 12) and wherein the cooler system connects to the cold leg (see Fig. 3; “to reactor”) and only the hot leg in a one mode (the cooler system is only connected to the hot leg when valve 16 is closed). In this combination Loewen teaches a first mode ([0024] “normal operation”) and a second mode ([0024] “decay heat removal during normal and emergency shutdown”) of the cooler. 
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Colburn US 4587083 in view of Loewen et al. US Pub 20170025194 and further in view of Eckardt et al. US Pub 20130182812. 
Regarding claims 5 and 14, the above-described combination teaches all the elements of the parent claim. In this combination Loewen further teaches at least one fan blowing a convection fluid onto the cooler ([0034] “an auxiliary fan may be connected to the top of the exhaust stack”). It would have been obvious to modify the cooler of Colburn with the fan of Loewen for the predictable advantage of increasing air flow through the cooler ([0034]). Colburn shows what appears to be a single finned heat exchange tube (see Fig. 3) but does not explicitly disclose the structure. 
Eckardt, however, teaches a cooler (Fig. 2) with a plurality of heat exchange tubes (98) and suggests that the heat-exchange tubes (98) may be provided with fins for the predictable advantage of increasing heat transfer by generating a turbulence or swirling flow ([0114]). A skilled artisan would recognize that the heat exchanger of Conway and the cooler of Eckardt with heat exchange tubes are functional equivalents as they have the same function of dissipating heat. Therefore, the substitution of one heat exchanger for another known heat exchanger would have been obvious to one of ordinary skill in the art. Such a modification would have merely involved a substitution of one equivalent component for another. 
Claim 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Colburn US 4587083 in view of Conway et al. 4753771. 
Regarding claim 21, the above-described combination teaches all the elements of the parent claim. Colburn discloses the coolant loop (see Fig. 3), the steam generator (col 2 ln 55- col 3 ln 12) and the nuclear reactor (from/to the reactor). Colburn does not explictly discloses the cooler system is vertically located above the nuclear reactor. 
Conway teaches a system (Fig. 1) comprising a coolant loop (5,6), a steam generator (4), and the nuclear reactor (3), wherein a cooler system (15) is vertically above the nuclear reactor (15 is above 3). It would have been obvious to one of ordinary skill in the art to modify the system of Colburn with the vertical relationship of the cooler of Conway for the predictable advantage to allow for convective flow (See Abs. and column 4, lines 13-23).
Regarding claim 22, the above-described combination teaches all the elements of the parent claim. Colburn further discloses wherein the hot leg of the coolant loop connects to an exit from the nuclear reactor (“from reactor”) and an entrance to the steam generator (col 2 ln 55- col 3 ln 12), and wherein the cold leg of the coolant loop connects to the entrance to the nuclear reactor (“to reactor) and an exit of the steam generator (col 2 ln 55- col 3 ln 12).

Allowable Subject Matter
Claims 6, 13, 23 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: Colburn is considered the closest art of record. The prior art of record does not teach or suggest (in the manner recited) a purifier and heat sink system for a coolant loop comprising an inlet that includes two separate connections with different flow volumes configured to join the hot leg. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408)918-7563. The examiner can normally be reached Monday -Fridays 7:30 - 4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.D./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646